THOMPSON, C.J.
In this consolidated appeal, J.S. and L.S., the parents, appeal an order which found their child dependent. On appeal, the parents argue, inter alia, that the evidence was insufficient to support a finding of dependency. We disagree.
The record supports the trial court’s judgment that C.S. was dependent. We decline the parents’ invitation to re-weigh the evidence and second-guess the trial judge. “It is not our function to reevaluate the testimony and evidence and substitute our judgment for that of the trial court as to the weight to be accorded the evidence....” Paquin v. Dep’t of Health and Rehabilitative Services, 561 So.2d 1286, 1287 (Fla. 5th DCA 1990).
AFFIRMED.
GRIFFIN, J. and ORFINGER, M„ Senior Judge, concur.